Citation Nr: 1310204	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  05-32 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder (claimed as right shoulder arthritis).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973 and from February 2003 to June 2004 with service in Southwest Asia.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

The Veteran testified at a hearing before the Board sitting at the RO in May 2009.   A transcript of the hearing is associated with the claims file.  

In June 2010, the Board remanded the claims for service connection for service connection for bilateral shoulder arthritis and for pes cavis with plantar fasciitis, and for a total rating based on individual unemployability (TDIU) for further development.

In September 2011, the Board granted service connection for a left shoulder disorder and for pes cavis with plantar fasciitis.  Therefore, these issues are no longer before the Board on appeal.  The Board remanded the claims for service connection for a right shoulder disorder and for a TDIU for further notice, development, and adjudication.  

The Virtual VA paperless claims processing system does not contain additional evidence relevant to this appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Board observes that the development requested by way of its September 2011 Remand has not been satisfied.  The supplemental opinion is not adequate for adjudication purposes.  The essential medical questions were not completely addressed in the addendum opinion.  These questions included 1) whether the Veteran currently has a right shoulder disorder which is due to service, including any incident of service; 2) if a current right shoulder disability is not found to be due to service, whether any service-connected disability caused a right shoulder disability; and 3) if a service-connected disability did not cause a right shoulder disability, whether any service-connected disability aggravates a right shoulder disability beyond the natural progress of the disorder.  Since these questions were not properly addressed, the Board has no recourse but to remand the claim for adequate development.

The physician who provided the December 2011 addendum in addressing whether the Veteran incurred a right shoulder disorder due to service failed clarify the current nature of the Veteran's right shoulder disability.  He noted a January 2011 X-ray study.  It was reported on the January 2011 VA examination report that this study showed no significant glenohumeral arthritis of the right shoulder, and the VA examiner providing the addendum interpreted this to mean no obvious arthritis in one instance and then stated in another instance that the Veteran did not have a diagnosis of right shoulder arthritis.  There was no explanation concerning this conflict in interpretation.  The question that needs to be addressed is whether the Veteran currently has any arthritis, including that which would be considered not significant.  The Board also notes that the physician who wrote the addendum found the Veteran to have a right shoulder strain.  In light of the foregoing, the specific medical question that must be addressed is whether any right shoulder strain and/or arthritis found is due to service, including any incident of service.  As it pertained to any arthritis found, the question that must also be addressed is whether arthritis was manifested within one year following the Veteran's May 1973 or June 2004 discharge from service.

When addressing whether any service-connected disability caused or aggravated a right shoulder disability, the December 2011 physician did not discuss all service-connected disabilities.  This needs to be done prior to an adjudication of the claim.

The Board observes that the Veteran served in Iraq.  If it is determined that he does not have a diagnosed right shoulder disability, it must be determined whether benefits under 38 C.F.R. § 3.317 is for application.

With respect to the claim for a TDIU rating, the Board observes that since the Veteran filed his claim, he has been granted service connection for additional disabilities.  He currently has a combined service-connected rating of 90 percent.  To properly adjudicate the appeal, the Veteran should be scheduled for appropriate VA examinations to determine whether impairment caused by the service-connected disability prevents him from obtaining and engaging in a substantially gainful occupation.

The Veteran should be given an opportunity to identify treatment concerning the issues on appeal.  Thereafter, attempts should be made to obtain the identified records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and have him identify all VA and private treatment concerning his claims on appeal that are not already of record.  Thereafter, take the necessary steps to obtain all identified records.  

2.  Provide the Veteran's claims file to the examiner who conducted the January 2011 VA joints examination, the examiner who provided the December 2011 addendum, or if either examiner is no longer available, a qualified physician, to prepare an addendum to the January 2011 and December 2011 VA examination report.  If an examination is deemed necessary, all indicated testing should be accomplished including current X-rays of the right shoulder.  The claims file shall be made available to and reviewed by the examiner.  All findings and conclusions should be set forth in a legible report.  

The examiner should address the following:

(a) Identify all chronic right shoulder disorders found to be present.  In this regard, the examiner should specifically state whether the Veteran currently has arthritis, including whether it is minimal, and should also state whether he has a chronic right shoulder strain.  

If it is determined that the Veteran does not have a diagnosed right shoulder disability, the examiner should state whether there are objective indications of the veteran having an undiagnosed illness of the right shoulder.  In other words, are there signs in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification?

The examiner shall also provide an opinion as to the following:

(b)  Whether it is at least as likely as not (a 50 percent, or greater, probability) that the Veteran incurred a right shoulder disorder during his active service or as a result of any in-service incident (i.e., lifting heavy objects).  If so, the examiner should identify the right shoulder disability which is related to service.

(c)  Whether it is at least as likely as not (a 50 percent, or greater, probability) that the Veteran developed arthritis of the right shoulder within one year following his separation from active service.

(d)  Whether it is at least as likely as not (a 50 percent, or greater, probability) that any current right shoulder disorder is etiologically related to, caused by, a service-connected disability, including cervical spondylosis, incomplete paralysis of the right upper extremity, impingement syndrome of the left shoulder with rotator tendinopathy, incomplete paralysis of the left upper extremity, post-operative right gynecomastia, posttraumatic stress disorder, bilateral plantar fasciitis, and tinnitus.  In addressing this, the examiner should singly address each service-connected disability and should also address whether the combination of any service-connected disabilities caused a right shoulder disability.  If it is found that it has caused a disability, the examiner should identify such disability.

(e)  Whether it is at least as likely as not (a 50 percent, or greater, probability) that a service-connected disability (cervical spondylosis, incomplete paralysis of the right upper extremity, impingement syndrome of the left shoulder with rotator tendinopathy, incomplete paralysis of the left upper extremity, post-operative right gynecomastia, posttraumatic stress disorder, bilateral plantar fasciitis, and/or tinnitus) aggravates (i.e., increases the severity) any current right shoulder disorder.  If aggravation is found, the examiner should state whether such aggravation (i.e., increase) is beyond the natural progress of the right shoulder disability.  If aggravation is found, the examiner should identify that aspect of the disability which is due to aggravation.

A complete rationale for all opinions expressed must be provided in the report.  All opinions offered should reflect consideration of both the lay and medical evidence of record.  In providing the requested opinions, the examiner must consider and discuss the Veteran's competent reports of a continuity of right shoulder symptomatology following his separation from service and his overuse of the right shoulder due to favoring the left.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he/she should explain why an opinion cannot be reached.  

3.  The Veteran should be afforded appropriate VA examinations to determine the extent and severity of all of his service-connected disabilities (cervical spondylosis, incomplete paralysis of the right upper extremity, impingement syndrome of the left shoulder with rotator tendinopathy, incomplete paralysis of the left upper extremity, post-operative right gynecomastia, posttraumatic stress disorder, bilateral plantar fasciitis, and tinnitus) for the purpose of rendering a medical opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the service-connected disabilities, singly or in combination renders him unable to secure or follow a substantially gainful occupation.  This should be discussed in terms of sedentary and manual type of employment.  If separate examinations are required, ensure that the general medical examination occurs last so that the examiner may review the conclusions of the other examiners.  The claims folder must be made available to and reviewed by the examiner.  

The examiner(s) should discuss all impairment and/or symptoms caused by the service-connected disabilities and state whether those disabilities and associated impairment, singularly or jointly (in combination), renders him unable to secure or follow a substantially gainful occupation.  This should be discussed in terms of sedentary and manual type of employment.  If a combination of disabilities prevents the Veteran from being able to engage in a substantially gainful occupation, the examiner should identify the combination of service-connected disabilities which prevents him from engaging in a substantially gainful occupation.  In this regard, the examiner must identify the lowest combination of service-connected disabilities which prevent the Veteran from obtaining and retaining a substantially gainful occupation.  (For example, if any combination of disabilities would prevent employment, identify the fewest combination of service-connected disabilities which would result in such impairment).  The examiner(s) should take into consideration the Veteran's employment and educational history; however, the Veteran's age and his nonservice-connected disabilities should not be considered.  

A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  All opinions offered should reflect consideration of both the lay and medical evidence of record.  If the examiner(s) is unable to render an opinion without resorting to speculation, this should be explained.  In so doing, the examiner(s) should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  After reviewing the VA examination reports to assure that they are complete, readjudicate the claims for service connection for a right shoulder disorder and for a TDIU.  Determine whether application of 38 C.F.R. § 3.317 is warranted.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC.  The Veteran and his accredited representative should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


